1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   DEANDRE ROBINSON,                              )   Case No.: 1:18-cv-01400-SAB (PC)
                                                    )
12                     Plaintiff,                   )
                                                    )   ORDER REGARDING SERVICE OF
13          v.                                          DEFENDANT S. SAVOIE
                                                    )
14                                                  )   [ECF No. 18]
     R. COX, et al.,
                                                    )
15                                                  )
                       Defendants.                  )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Deandre Robinson is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983.
20          On March 1, 2019, the Court found that Plaintiff stated a cognizable failure to protect claim
21   against Defendants R. Cox, A. Sotello, and S. Savoie (erroneously identified by Plaintiff as Savoy)
22   and ordered service of the complaint by way of the Court’s E-Service pilot program for civil rights
23   cases for the Eastern District of California. (ECF No. 16.)
24          On April 3, 2019, the California Department of Corrections and Rehabilitation filed a notice of
25   intent to waive service on behalf of all three Defendants. (ECF No. 18.)
26          On May 3, 2019, Deputy Attorney General, James Mathison, filed a waiver of service on
27   behalf of Defendants R. Cox and A. Sotello only. (ECF No. 19.) No waiver of service has been filed
28   on behalf of Defendant S. Savoie.
                                                        1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      Within seven (7) days from the date of service of this order, defense counsel shall

3                     respond to this order by filing: (1) a waiver of service on behalf of Defendant Savoie;

4                     (2) an amended notice of intent not to waiver service for Defendant Savoie; or (3) relief

5                     from the e-service order by way of special appearance.

6
7    IT IS SO ORDERED.

8    Dated:        May 7, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
